OPTION AGREEMENT

This Option Agreement ("Agreement") is made effective this 30th day of April,
2004, by and between RONHOW, LLC, a Georgia limited liability company (the
"Participant") having an office at 3290 Northside Parkway, Suite 250, Atlanta,
Georgia, 30302, Attention: Bob Anderson and Harold's Stores, Inc., an Oklahoma
corporation ("Company") with reference to the following circumstances:

Wells Fargo Retail Finance II, LLC ("WFRF") has entered into certain secured
financing agreements with Company and certain of its subsidiaries (collectively,
the "Borrowers") pursuant to which WFRF has made and may hereafter make loans
to, and has provided and may hereafter provide financial accommodations for the
benefit of the Borrowers pursuant to the terms of a Loan and Security Agreement
dated February 5, 2003, as amended by Amendment No. 1 dated July 10, 2003 and
Amendment No. 2 dated as of the date hereof ("Loan Agreement").

Participant has previously acquired a $2,000,000 ongoing participation interest
in the WFRF line of credit with the Borrowers ("Existing Participation") and
Participant is acquiring from WFRF an additional $2,000,000 ongoing
participation interest ("New Participation") in accordance with the terms of an
Amended and Restated Participation Agreement dated the date hereof
("Participation Agreement").

Participant desires to have an option to acquire shares of the Company's Series
2003-A Preferred Stock in the event that the New Participation is not repaid by
the Borrowers on or before October 31, 2005 ("Option Start Date").

The Company has authorized but unissued shares of Series 2003-A Preferred Stock
under the terms of the Certificate of Designation of the Series 2003-A Preferred
Stock filed with the Secretary of State of the State of Oklahoma on February 4,
2003 (the "Certificate").

The existing holders of the Company's outstanding Amended Series 2001-A
Preferred Stock, Series 2002-A Preferred Stock and Series 2003-A Preferred Stock
have all consented to the transactions contemplated by this Agreement, the Loan
Agreement and the Participation Agreement.

WFRF has consented to the terms of this Agreement.

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

Option to Purchase Shares of Series 2003-A Preferred Stock

.

Option

. Subject to the terms and conditions of this Agreement, the Company grants to
Participant an option (the "Option") to purchase at a price per share ("Purchase
Price Per Share") of One Hundred Dollars ($100.00) up to 20,000 shares, plus
such additional shares as may be purchased in exchange for forgiveness of
accrued but unpaid interest on the New Participation (the "2003-A Shares") of
authorized but unissued shares of its Series 2003-A Preferred Stock which may be
exercised if the Company has not on or before the Option Start Date caused the
New Participation to have been repaid in full. Unless otherwise designated by
the Company at the time of any repayment, any repayments of Participant Advances
(as defined in the Loan Agreement) shall be applied first to repayment of the
New Participation and then to the repayment of the Existing Participation.
Participant may purchase from the Company such number of 2003-A Shares as is
equal to the principal amount of the New Participation remaining outstanding,
plus any accrued but unpaid interest, at the date of Closing of the exercise of
the Option divided by the Purchase Price Per Share. Participant may exercise the
Option in whole or in part at any time after the Option Start Date and prior to
the repayment in full by the Company of the New Participation by giving written
notice of exercise to the Company after the Option Start Date. After the Option
Start Date, if the Company intends to repay all or any part of the New
Participation, it shall give at least ten (10) days written notice to the
Participant and during such ten (10) day period, the Participant may exercise
the Option in whole or in part. Payment of the Purchase Price for the 2003-A
Shares which the Participant purchases by any exercise of the Option will be
paid by the Participant by forgiving such portion of the principal amount of the
New Participation equal to the purchase price of the 2003-A Shares purchased.
Participant will execute and deliver such documents and instruments to evidence
such forgiveness as either the Company or WFRF may request.

Conversion Price

. The Conversion Price (as defined in the Certificate) of the 2003-A Shares
acquired upon any exercise of the Option shall be equal to the 20 day average of
the closing prices of the Company's Common Stock as quoted on the American Stock
Exchange for the twenty (20) trading days ending on April 29, 2004, or $2.524
per share. The Conversion Price shall be subject to adjustment as provided in
the Certificate. All other terms of the 2003-A Shares shall be governed by the
Certificate.

Closing

. The closing of the purchase and sale of the 2003-A Shares (the "Closing") upon
any exercise of the Option shall occur within ten (10) business days after the
date of the Option exercise date. At the Closing, the Company shall deliver to
Participant certificates representing the 2003-A Shares that the Participant is
purchasing against payment of the Purchase Price therefore as provided above. At
the Closing, the Company and Participant shall enter into an amendment (the "IRA
Amendment") to the Investor Rights Agreement dated as February 28, 2001 by and
between the Company and Inter-Him, N.V. ("Inter-Him") as amended by that certain
First Amendment to Investor Rights Agreement dated as of August 2, 2002 by and
among the Company, Inter-Him, W. Howard Lester, William A. Haslam, Margaret A.
Gilliam and Clark J. Hinkley, and as amended by the Second Amendment to Investor
Rights Agreement dated as of February 5, 2003 by and among the Company,
Inter-Him and W. Howard Lester in order to cause the 2003-A Shares to be
considered covered by such agreement. The obligation of the Company to close the
sale of the 2003-A Shares shall be subject to the satisfaction or waiver of any
conditions for such sale under the Loan Agreement.

Representations and Warranties of the Company

. The Company represents and warrants to Participant that:

Organization and Good Standing

. The Company is a corporation duly organized and validly existing under the
laws of the state of Oklahoma and is in good standing under such laws. The
Company has all requisite corporate power and authority to own and operate its
property and assets, and to carry on its business as presently conducted and as
currently proposed to be conducted.

Corporate Powers

. The Company has all requisite legal and corporate power of authority to
execute and deliver this Agreement, to sell and issue the 2003-A Shares
hereunder, issue any additional shares of Series 2003-A Preferred Stock to be
issued in satisfaction of dividends on the 2003-A Shares (the "Dividend Stock")
and to issue the Common Stock issuable upon conversion of the 2003-A Shares and
the Dividend Stock as set forth in the Certificate (the "Underlying Common
Stock").

Valid Issuance of Stock

. The 2003-A Shares, when issued, sold and delivered in compliance with the
provisions of this Agreement, will be duly and validly issued, fully paid and
non-assessable and issued in compliance with all applicable state and federal
securities law. The Dividend Stock and the Underlying Common Stock have been
duly and validly reserved and, when issued, will be duly and validly issued,
fully paid and non-assessable and issued in compliance with all applicable state
and federal securities laws.

Authorization

. All corporate action on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement and the IRA
Amendment by the Company, the authorization, sale, issuance (or reservation of
issuance) and delivery of the 2003-A Shares and Dividend Stock and the
Underlying Common Stock with respect thereto and the performance of all of the
Company's obligations hereunder and under the IRA Amendment have been taken
prior to the date hereof. This Agreement constitutes and the IRA Amendment, when
executed will constitute, valid and legally binding obligations of the Company,
enforceable in accordance with their respective terms, subject to the laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and the rules of law governing specific performance, injunctive relief or other
equitable remedies.

Representations and Warranties of the Participant

. Participant represents and warrants to the Company as follows:

Investment Experience

. The Participant is capable of evaluating the merits and risks of its
investment in the Company and has the capacity to protect its own interests. The
Participant is an "accredited investor" as defined in Rule 501 of Regulation D
promulgated under the Securities Act. The Participant is able to bear the
economic risk of losing its entire investment in the Company, which is not
disproportionate to the Investor's net worth.

Investment

. If the Option is exercised, the Participant will acquire the 2003-A Shares for
investment for the Participant's own account, not as a nominee or agent, and not
with the view to, or for resale in connection with, any distribution thereof.
The Participant understands that the 2003-A Shares and the Dividend Stock and
the Underlying Common Stock with respect thereto have not been, and will not be
when issued, registered under the Securities Act or any state securities laws by
reason of specific exemptions from the registration provisions of the Securities
Act of 1933 ("Securities Act") and such state laws, the availability of which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the representations as expressed herein.

Rule 144

. The Participant is aware of the provisions of Rule 144 promulgated under the
Securities Act which permit limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions, which may include,
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Company, the resale
occurring not less than one years after a party has purchased and paid for the
security to be sold, the sale being effected through a "broker's transaction" or
in transactions directly with a "market maker" and the number of shares being
sold during any three (3) month period not exceeding specified limitations.

Access to Information

. The Participant has had an opportunity to discuss the Company's management,
business plan and financial condition with the Company's management. The
Investor understands that any purchase of the 2003-A Shares involves a high
degree of risk, and there can be no assurance that the Company's business
objectives will be obtained.

Authorization

. The Participant has all requisite legal power and authority to execute and
deliver this Agreement and the IRA Amendment and to carry out and perform its
obligations under the terms of this Agreement and the IRA Amendment and the
transactions contemplated hereby and thereby. This Agreement and the IRA
Amendment, when executed and delivered by the Participant, will each constitute
a valid and legally binding obligation of the Participant, enforceable in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.

Legends

. It is understood that each certificate representing the 2003-A Shares and the
Dividend Stock and the Underlying Common Stock with respect thereto shall bear a
legend to the following effect:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR THE
AVAILABILITY OF AN EXEMPTION THEREFROM.

Covenants of the Company

.

Reservation of Shares

. The Company shall at all times reserve and keep available out of its
authorized but unissued shares (i) such number of shares of Series 2003-A
Preferred Stock as shall from time to time be sufficient to permit the exercise
of the Option and to permit payment of dividends on the 2003-A Shares and
Dividend Stock and (ii) such number of shares of Underlying Common Stock as
shall from time to time be sufficient to effect the conversion of all
outstanding shares of the Series 2003-A Preferred Stock; and if at any time the
number of authorized but unissued shares of Series 2003-A Preferred Stock or
Common Stock shall not be sufficient to effect the payment of dividends or
conversion of all then outstanding shares of the Series 2003-A Preferred Stock,
in addition to such other remedies as shall be available to the holders of such
Series 2003-A Preferred Stock, the Company will take such corporate action as
may, in the opinion of its counsel, be necessary to increase the authorized but
unissued shares to such number of shares as shall be sufficient for such
purposes.

Miscellaneous

.

Good Faith; Cooperation; Further Assurances

. The parties will in good faith undertake to perform their obligations in this
Agreement, to satisfy all conditions and to cause the transactions contemplated
by this Agreement to be carried out promptly in accordance with its terms. The
parties will cooperate fully with each other and their respective
representatives in connection with any actions required to be taken as part of
their respective obligations under this Agreement. Each party will at the
Closing and from time to time after the Closing, deliver to the other such
further instruments necessary or desirable, in the reasonable opinion of the
requesting party and at the expense of the requesting party, to consummate or
document the transactions contemplated by this Agreement.

Entire Agreement; Successors and Assigns

. This Agreement, the Loan Agreement and the Participation Agreement constitute
the entire agreement between the Company and the Participant relative to the
subject matter hereof and supersede any previous agreement between the Company
and the Participant regarding such subject matter. Subject to the exceptions
specifically set forth in this Agreement, the terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
executors, administrators, heirs, successors and assigns of the parties.

Governing Law

. This Agreement shall be governed by and construed in accordance with the laws
of the State of Oklahoma without regard to the conflicts of laws principles
thereof.

Counterparts

. This Agreement may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

Headings

. The section headings of this Agreement are for convenience and shall not by
themselves determine the interpretation of this Agreement.

Notices

. Any notice required or permitted hereunder shall be given in writing and shall
be conclusively deemed effectively given upon personal delivery, or by delivery
by overnight courier, or telecopy (with confirmation of receipt), or five (5)
days after deposit in the United States mail, by registered or certified mail,
postage prepaid, addressed:

if to the Company: Harold's Stores, Inc.
765 Asp
Norman, Oklahoma 73070
Attn: Chief Financial Officer
Telecopy: (405) 366-2538

and if to the Participant, to the Participant's address as set forth in the
first paragraph of this Agreement

Survival of Warranties

. The representations and warranties of the parties contained in or made
pursuant to this Agreement shall survive for a period of one (1) year from the
date of the Closing.

Amendment of Agreement

. Any provision of this Agreement may be amended by a written instrument signed
by the Company and the Participant.

Finders' Fees

. The Company and the Investors will indemnify each other against all
liabilities incurred by one party with respect to claims related to investment
banking or finders' fees in connection with the transactions contemplated by
this Agreement, arising out of arrangements between the party asserting such
claims and the indemnifying party, and all costs and expenses (including
reasonable fees of counsel) of investigating and defending such claims.

[Signature page follows this page]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above set forth.

"COMPANY"

Harold's Stores, Inc.


By:
Hugh W. Mullins, President and
Chief Executive Officer

"PARTICIPANT"

RONHOW, LLC, a Georgia limited liability company
By: Ronus, Inc., a Georgia corporation, Managing Member


By:
Robert L. Anderson, President